DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an electrode resistance acquisition unit; an electrical current value acquisition unit; an OCP acquisition unit; a polarization calculation unit; a CCP calculation unit; a capacity prediction unit in claim 1;
an estimation unit in claim 3;
a change amount calculation unit in claim 4;
a learning unit in claim 5;
a learning unit in claim 6;
a storage unit; an OCV characteristic calculation unit; a differential characteristic calculation unit in claim 9;
a mechanical change calculation unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 101
NOTE:  Due to 112(f), Examiner’s broadest reasonable interpretation of structure equivalent to an estimation unit in claim 3; a change amount calculation unit in claim 4; a learning unit in claim 5; a learning unit in claim 6; a storage unit; an OCV characteristic calculation unit; a differential characteristic calculation unit in claim 9; a mechanical change calculation unit = generic computer structure.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8, 10, 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites calculates a negative electrode polarization and a positive electrode polarization from the negative electrode resistance and the positive electrode resistance acquired by the electrode resistance acquisition unit and the electrical current value flowing through the secondary battery acquired by the electrical current value acquisition unit; calculates a closed-circuit potential of the negative electrode based on the open circuit potential of the negative electrode acquired by the OCP acquisition unit and the negative electrode polarization calculated by the polarization calculation unit, and calculates a closed-circuit potential of the positive electrode based on the open circuit potential of the positive electrode acquired by the OCP acquisition unit and the positive electrode polarization calculated by the polarization calculation unit; and predicts the negative electrode capacity, the positive electrode capacity, and the positive/negative electrode SOC capacity deviation of the secondary battery based on at least one of the closed-circuit potential of the negative -2-Application No. 17/188,381 electrode and the closed-circuit potential of the positive electrode calculated by the CCP calculation unit, and predicts a battery capacity of the secondary battery based on the predicted negative electrode capacity, the positive electrode capacity, and the positive/negative electrode SOC capacity deviation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-8. 10. 11 recite(s) wherein the electrode resistance acquisition unit and the capacity prediction unit use a plurality of functions having correlations with a plurality of deterioration factors in the negative electrode of the secondary battery to calculate both the negative electrode resistance and the negative electrode capacity, and use a plurality of functions having correlations with a plurality of deterioration factors in the positive electrode of the secondary battery to calculate both the positive electrode resistance and the positive electrode capacity; and the capacity prediction unit uses a plurality of functions having correlations with a plurality of deterioration factors in the electrolyte of the secondary battery to calculate the positive/negative electrode SOC capacity deviation.  further comprising: estimates data that could not be acquired during a data non-acquisition period during which data required to acquire values of variables included in the plurality of functions could not be acquired; wherein the electrode resistance acquisition unit and the capacity prediction unit use the values of the variables acquired based on the data estimated by the estimation unit to calculate the negative electrode resistance, the negative electrode capacity, the positive electrode resistance, the positive electrode capacity, and the positive/negative electrode SOC capacity deviation in the data non-acquisition period.  further comprising: calculates a change amount of a charging rate of the secondary battery based on the electrical current value flowing through the secondary battery acquired by the electrical current value acquisition unit; wherein the electrode resistance acquisition unit and the capacity prediction unit, using an elapsed time t from the start of use of the secondary battery and the change amount ADOD of the charging rate of the secondary battery acquired by the change amount calculation unit as variables, predict at least one of the negative electrode capacity, the positive electrode capacity, the positive/negative electrode SOC capacity deviation, the negative electrode resistance and the positive electrode resistance based on a pulverization function f (t, ADOD) = A x exp {-B x exp (C x ADOD) x t}, where A, B, and C are constants.  further comprising: updates the constants A, B and C of the pulverization function by learning.  further comprising: updates a prediction equation for calculating or predicting at least one of the negative electrode resistance, the positive electrode resistance, the negative electrode capacity, the positive electrode capacity, the positive/negative electrode SOC capacity deviation of the secondary battery, and the battery capacity of the secondary battery.  wherein -4-Application No. 17/188,381 the learning unit performs the learning using a usage history of the secondary battery.  further comprising: based on the positive/negative electrode SOC capacity deviation that is predicted by the capacity prediction unit, calculates a relational value for mechanical change of the secondary battery [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. an electrode resistance acquisition unit that; an electrical current value acquisition unit that; an OCP acquisition unit that acquires; a polarization calculation unit that; a CCP calculation unit that; a capacity prediction unit that; an estimation unit that; a change amount calculation unit that; a learning unit that; a learning unit that; a mechanical change calculation unit that,);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquires a negative electrode resistance and a positive electrode resistance of a secondary battery; acquires an electrical current value of the secondary battery; acquire an open circuit potential of the negative electrode of the secondary battery and an open circuit potential of the positive electrode of the secondary battery;); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. wherein at least a part other than the learning unit is mounted in a vehicle and used, and the learning unit is provided outside the vehicle; wherein the secondary battery is mounted in a vehicle; and at least a part of the battery deterioration prediction system is mounted outside the vehicle). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 & cited references for evidence).

NOTE:  Examiner advices applicant to include the limitations of claim 9 into claim 1 to practically apply the identified abstract idea and overcome the standing 101 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YONEMOTO ET AL. (US 2017/0082694) teaches SECONDARY-BATTERY MONITORING DEVICE AND PREDICTION METHOD OF BATTERY CAPACITY OF SECONDARY BATTERY;
TAKASHI ET AL. (US 2016/0052419) teaches BATTERY SYSTEM;
FUJITA ET AL. (US 2018/0261893) teaches CHARGE/DISCHARGE CONTROL APPRATUS, CONDITION-OF-USE CREATION APPARATUS, NON-TRANSITORY COMPTUER READABEL MEDIUM, AND POWER STORAGE;
UKUMORI ET AL. (US 2020/0182938) teaches ESTIMATION DEVICE, ENERGY STORAGE APPARATUS, ESTIMATION METHOD, AND COMPUTER PROGRAM;
TOMURA ET AL. (US 2011/0161025) teaches STATE ESTIMATING DEVICE FOR SECONDARY BATTERY;
FUJITA ET AL. (US 2018/0006335) teaches STORAGE BATTERY CONTROLLING DEVICE, CONTROLLING METHOD, NON-TRANSITORY COMPUTER READABLE MEDIUM, POWER STORAGE SYSTEM, AND POWER SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864